UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7385



BRUCE ALTON ROGERS,

                                            Plaintiff - Appellant,

         versus


R. M. JARVIS; HERMAN C. WILSON, JR.; NORTH
CAROLINA PAROLE COMMISSION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-584-5-BO2)


Submitted:   December 18, 1997           Decided:   January 7, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Alton Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing with-

out prejudice as frivolous his 42 U.S.C. § 1983 (1994) complaint.

We have reviewed the record and the district court's opinion, dis-

missing the action because it failed to state a claim upon which

relief could be granted under 28 U.S.C. § 1915A(b)(1) (West Supp.
1997), and find no reversible error. Accordingly, we deny Appel-

lant's motion for judicial notice and affirm on the reasoning of

the district court. Rogers v. Jarvis, No. CA-97-584-5-B02 (E.D.N.C.
Sept. 15, 1997). To the extent that the district court did not

expressly address Appellant’s claims for damages, we find that the

claims are meritless. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2